Title: To Thomas Jefferson from Pseudonym: "Incog", 16 July 1808
From: Pseudonym: “Incog”
To: Jefferson, Thomas


                  
                     Will your Excellency, 
                     
                        16 July 1808
                     
                  
                  Deign to permit one of you best friends to address you. And may it please your excellency to peruse with patience what my humble pen can offer to the perusal of his country’s head. Urged by no one, and none ever suspecting, I venture to address you, knowing that your ear is open to the cries of the meanest of your countrymen. As I lay one night in bed, meditating on the effects of that measure, your excellency has been pleased to adopt at this critical period of our affairs, I fell asleep and dreamed I was in the presence of your excellency, and considered by you as a friend. Prompted by the genius of davidson, and inspired by his muse. I addressed you in these words
                  “If ’tis by yours and Heaven you will decreed
                  
                  That you and all with America must bleed;
                  If not her least remains you deign to save;
                  Behold! the door lies open to the grave;
                  Boneparte will soon be here, all cover’d o’er,
                  And red with Britain’s venerable gore.”
                  Then oh America!  here I stopt, and your Excellency continued musing on my words. when suddenly starting you clasped me in a close embrace.
                  “Has Heaven (aloud thou cry’dst) this warmth bestow’d?
                  Heaven? or a thought that prompts me like a God?
                  This glowing warmth, my friend, that breaks my rest?
                  Some high exploit lies throbbing in my breast.
                  My glowing mind, what generous ardors raise
                  And set my mounting spirits in a Blaze!
                  Then take my thought; the pœple, Fathers, all,
                  Join in one wish their leader to recall.”
                  
                  The embargo shall be raised. Then said I, Oh glorious thought! shouldst thou execute this wise resolve, the lasting gratitude of thy country’s thine. Then wilt thou be the Father of thy country and the name of Jefferson shall be exalted to heaven, and shall dure in the hearts of his countrymen as long as time itself shall .
                  Here I awoke and behold it was a dream. But ah: said I! “how like to our dreams are our waking thoughts.”
                  I’m unknown and ever will be so. that is as the author. of this secret epistle to your Excellency. 
                  But still I am and ever will be your friend and most obedient humble servant
                  
                     Incog 
                     
                  
               